Citation Nr: 1437827	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-44 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical and lumbar spine disability.

2.  Entitlement to increased initial disability evaluations assigned for arthritis and for right knee laxity and instability prior to December 13, 2011, and to an evaluation in excess of 30 percent status post right knee arthroplasty, from February 1, 2013. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to May 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Togus, Maine.  The case is currently under the jurisdiction of the Detroit RO.  The Board remanded these claims in December 2011.

In August 2010, the Veteran presented sworn testimony during a Travel Board hearing in Detroit, Michigan, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's physical claims file and also the Veteran's electronic (virtual) files to insure a total review of the evidence. 

The issue of entitlement to an increased initial rating or ratings for right knee disability prior to December 11, 2011, and from February 1, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently-diagnosed back disability, to include chronic cervical strain, mild degenerative changes of the lumbar spine, and chronic right L5 radiculopathy, is at least as likely as not the result of his active service.

CONCLUSION OF LAW

Diagnosed back disability, to include chronic cervical strain, mild degenerative changes of the lumbar spine, and chronic right L5 radiculopathy, was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the Veteran's post-service treatment records reflects that he has been diagnosed with chronic cervical strain, mild degenerative changes of the lumbar spine, and chronic right L5 radiculopathy.  See VA examination report, October 2007.  Although his service treatment records are negative for any back complaints, he claims that his current complaints are related to his in-service parachute jumps.  The fact that the Veteran made parachute jumps is corroborated by his DD-214, which includes a notation that he earned a Parachute Badge.  As such, the first and second elements of Shedden/Caluza are met.

The Veteran submitted several positive nexus opinions from various private physicians.  Notably, April 2007, November 2008, and September 2010 letters from private physicians all conclude that the Veteran's cervical and lumbar spine problems "could be" or "likely" are the result of compression injuries suffered as a result of his history of high impact activities, including parachute jumps in service.  Additionally, the Veteran submitted records from private physicians showing that he was treated for back pain by physicians beginning in 1993.  In his testimony, the Veteran emphasized that his employment as an engineer was essentially a "desk job."

Additionally, the Veteran and his spouse testified that the Veteran began seeking acupuncture and chiropractic treatment in the late 1980s, less than eight years after his service separation, and before he reached 35 years of age.  

In contrast to the private positive opinions, a January 2012 VA report states an opinion that the Veteran's current cervical and lumbar spine conditions are not related to his service because his separation examination was normal and he had no in-service complaints.  However, the examiner failed to address the positive private opinions, or refute their statements that compression injuries in service could manifest later as back problems.  The VA opinion does not address the Veteran's contention that back pain began approximately 8 years after service, or provide alternative etiologies for the Veteran's cervical and lumbar spine disabilities.  Although the VA examiner's opinion is both probative and persuasive, it is not sufficient to preponderate against the multiple positive opinions and multiple lay statements, since the VA examination report does not provide a rationale for the conclusion and does not address the private medical opinions or the multiple lay statements.

Although the case could be remanded for yet another addendum opinion to address the VA opinion's deficiency, the Board finds that the evidence is in equipoise regarding the question of whether the Veteran's current back disability is related to his reported in-service parachute jumps.  As such, the benefit-of-the-doubt is resolved in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for back (spine) disability, to include chronic cervical strain, mild degenerative changes of the lumbar spine, and chronic right L5 radiculopathy, is granted.


REMAND

The Veteran underwent a total right knee arthroplasty in December 2011.  As required by Diagnostic Code 5055, the RO assigned a 100 evaluation for one year following surgery.  However, the Board has no evidence or information regarding the severity of the Veteran's post-surgical residuals following the expiration of the temporary 100 percent evaluation.  As such, a new examination is necessary before the Board can adjudicate the Veteran's claim for an increased rating for the right knee status post surgery.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran also seeks higher evaluations for right knee disabilities, to include a rating in excess of the 10 percent initial rating assigned for arthritis and the 10 percent initial evaluation assigned for instability and laxity.  The Veteran and his representative indicated that there are outstanding private treatment records relating to the Veteran's right knee disability, to include the records of the Veteran's private surgical treatment in December 2011.  The Board questions whether all VA and private records related to the severity of right knee disability prior to the December 2011 surgical treatment of right knee disability.  On remand, the Veteran should be asked to identify and submit a signed release of information for any such relevant records.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Ann Arbor VA Medical Center, and any other VA facilities identified by the Veteran.

2.  Contact the Veteran and ask him to provide a signed release of information (VA Form 21-4142) for any private treatment records relating to his right knee, including the records of the private right knee surgical procedure at "St. Mary's Hospital" in December 2011.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected right knee disability following right knee arthroplasty, from February 1, 2013 to the present, as well as to determine the nature and severity of symptoms manifested prior to December 13, 2011.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing should be completed.  

The examiner should identify any residuals from the Veteran's total right knee arthroplasty and indicate their severity.

The examiner should provide an opinion as to the severity of arthritis of the right knee and of right knee laxity and instability prior to December 11, 2011.  The examiner should identify any symptom(s) of right knee disability not encompassed within the 10 percent evaluation assigned under DC 5210-5260 (arthritis) and DC 5257 (laxity and instability).  If the Veteran's right knee disability worsened at some point prior to the December 11, 2011 surgical treatment, the examiner should explain when the worsening took place, and should explain why all symptoms prior to December 11, 2011 were or were not encompassed in the evaluation under DC 5257 and DC 5210-5260.

The opinions provided should be explained, and should address private clinical records obtained during the course of this Remand, including the private pre-operative records prior to December 2011, records of the December 2011 hospitalization and surgical treatment, and the relevant post-surgical records from March 2013 to the present.  

4.  After completing the above actions, the Veteran's claim of entitlement to an increased rating for right knee disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


